Appeal from an order of the Supreme Court, Monroe County (Andrew V. Siracuse, J.), entered May 7, 2004. The order granted plaintiffs’ motion for summary judgment in an action for breach of contract.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Hurlbutt, J.P, Kehoe, Gorski, Pine and Hayes, JJ.